ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Sungwoo E&C Co., Ltd.                          )       ASBCA Nos. 60855, 60985
                                               )
Under Contract No. W91QVN-14-D-0034            )

APPEARANCE FOR THE APPELLANT:                          Song Yong Eui, Esq.
                                                        Chung Jin Law Office
                                                        Seoul, Korea

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       COL Jose A. Cora, JA
                                                        Trial Attorney

                                  ORDER OF DISMISSAL

       By correspondence dated 13 April 2017, appellant advised the Board that the
parties have agreed to enter into settlement discussions regarding these appeals and
requested that the appeals be dismissed without prejudice. Attached to appellant's
13 April 2017 correspondence was a 12 April 2017 letter from the contracting officer
which stated, in pertinent part:

                       On condition of Sungwoo's withdrawal of all appeals
                to the ASBCA related to contract W91QVN-14-D-0034, task
                order 0016, including ASBCA Nos. 60855 and 60985, I agree
                to reopen the contracting officer's final decision, dated
                November 18, 2016, on your claim, dated August 3, 2016,
                and to enter into settlement negotiation for a period of 60
                days from the date of ASBCA's notification of dismissal, at
                the conclusion of which, I will issue a new decision.

(Bd. corr. ltr. dtd. 19 April 2017)

       Following a conference call in which appellant's withdrawal request and the
contracting officer's letter were discu~sed, the contracting officer issued a revised letter,
dated 20 April 2017, removing the conditional language:

                       I am rescinding the contracting officer's final decision,
                dated November 18, 2016, on your claim, dated August 3,
                2016, in order to reopen settlement negotiation on your claim
                for a period of 60 days from the date of ASBCA's notification
                of dismissal, at the conclusion of which, I will issue a new
                decision.

(Bd. corr. ltr. dtd. 20 April 2017) The rest of the contracting officer's 20 April 2017
letter was identical to the 12 April 2017 letter.

       The government does not oppose appellant's request. Furthermore, the Board
encourages such settlement efforts by the parties. Accordingly, these appeals are
dismissed without prejudice to an appeal or appeals arising from a future contracting
officer's final decision on appellant's 18 November 2016 claim, or a deemed denial
thereof.

       Dated: 12 May 201 7



                                                  /MARK N.SEMPER
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60855, 60985, Appeals of Sungwoo
E&C Co., Ltd., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                              2